


EXHIBIT 10(P)

 

EXECUTION VERSION

 

January 7, 2014

 

Ms. Deborah Lloyd
1441 Broadway
New York, NY 10018

 

Re:           Employment Agreement

 

Dear Deborah:

 

This is your EMPLOYMENT AGREEMENT (this “Agreement”) with Fifth & Pacific
Companies, Inc., a Delaware corporation (the “Company”).  Effective January 1,
2014 (the “Effective Date”), this Agreement sets forth the terms and conditions
of your employment with the Company.

 

1.                        Your Position, Performance and Other Activities.

 

(a)                   Position.  You will become Chief Creative Officer of the
Company beginning on the date that the current Chief Executive Officer of the
Company ceases to serve in that position, which in no event will be later than
March 31, 2014 (your “Position Start Date”).  From the Effective Date until your
Position Start Date, you will continue to hold the position of President and
Chief Creative Officer of Kate Spade, LLC.

 

(b)                   Responsibilities and Reporting; Board Membership. 
Beginning on your Position Start Date, you will report directly (and only) to
the Company’s Chief Executive Officer and will have all authority and
responsibility of, and will perform such duties as are consistent with, your
position as Chief Creative Officer (including services as an officer, director
or equivalent position of any subsidiary, affiliated company or venture of the
Company, without additional compensation).  In addition, effective on your
Position Start Date, you will be appointed as a member of the Board of Directors
of the Company (the “Board”).  Thereafter, during your Term of Employment (as
defined in Section 2), the Board will nominate you for election or re-election
as a member of the Board as and when your term as a director would otherwise
expire.  To the extent you are a director of the Company during the Term of
Employment, you agree to serve without additional compensation.  Until your
Position Start Date, your reporting, authority and responsibility will continue
as currently in effect.  You will be based at the Company’s principal executive
offices (currently in New York, New York), subject to customary travel
requirements.

 

(c)                    Performance.  During the Term of Employment, except as
permitted by Section l(d), you agree to (1) devote your full business time and
attention to the business and affairs of the Company and to faithfully and
diligently perform, using your best efforts, all of your duties and
responsibilities under this Agreement; (2) abide by all policies of the Group
(as defined below) from time to time in effect which apply to similarly situated

 

--------------------------------------------------------------------------------


 

senior executives of the Group; and (3) not take any action or conduct yourself
in any manner which would cause harm to the reputation or goodwill of the Group
(other than de minimis harm).  As used herein, the term “Group” means the
Company and the Company’s subsidiaries or affiliates.

 

(d)                   Other Activities.  During the Term of Employment, except
as otherwise approved in writing by the Chief Executive Officer of the Company,
you will not render any business, commercial or professional services to any
person or entity not in the Group.  However, you may engage in charitable and
community activities and manage your personal investments and affairs so long as
the activities do not, individually or collectively, either (1) interfere with
the performance of your duties and responsibilities of your employment or
(2) constitute restricted activities under the terms of your Executive Severance
Agreement with the Company, dated as of the Effective Date (your “ESA”).  Other
than your current membership on the board of the Council of Fashion Designers of
America, service on the board of any entity (whether for profit or not for
profit) must be approved in advance by the Board.

 

2.                        Term of Your Employment.

 

Your employment under this Agreement will begin on the Effective Date and end on
December 31, 2014 unless renewed or terminated early.  Your Term of Employment
(as defined below) will automatically renew for successive one-year periods on
each scheduled end date unless the Company delivers to you, or you deliver to
the Company, a notice of non-renewal (a “Nonrenewal Notice”) at least 180 days
before the next automatic extension (the original and such successive terms
being referred to collectively as your “Term of Employment”).  Your Term of
Employment may be terminated early as set forth in your ESA.  For the avoidance
of doubt, all notices under this Agreement or your ESA must be made in the
manner set forth in Section 8 of your ESA.

 

3.                        Your Regular Compensation.

 

(a)                   Salary.  From the Effective Date until your Position Start
Date, your Salary will remain at the current rate.  Starting on your Position
Start Date, your annual base salary (your “Salary”) will increase to
$1,900,000.  Beginning in fiscal year 2015, the Board, in consultation with the
Company’s Chief Executive Officer, will review your Salary at least annually
during your Term of Employment and may increase it at any time in its discretion
based on your performance.  However, your Salary may not be decreased at any
time (including after any increase), and any increase in your Salary will not
reduce or limit any other obligation to you under this Agreement.  Your Salary
will be paid in accordance with the Company’s normal payroll practices for its
senior executives.

 

(b)                   Annual Bonus.  During your Term of Employment, you will
participate in the Company’s annual cash bonus plan, as it may exist from time
to time, upon the same terms and conditions as other senior executive officers
of the Company.  Starting on the Effective Date, your target bonus under the
plan for each fiscal year during your Term of Employment will be 175% of your
Salary and you will have an opportunity to earn an annual cash bonus of up to
200% of your target.  For 2014, your annual bonus will include your performance
from the Effective Date calculated based on your Salary as in effect beginning
on your Position Start Date and will not be prorated to reflect the time not
served as the Chief Creative Officer of the Company prior to the Position Start
Date.

 

2

--------------------------------------------------------------------------------


 

(c)                    Long Term Incentive Award.  For each fiscal year during
your Term of Employment you will be entitled to long term incentive awards
having a total target and/or grant date value of no less than $3,275,000 on an
annualized basis.  Your long term incentive awards may be made annually or over
some other basis and will be granted at the same time as such awards are granted
to other senior executive officers of the Company.  Performance metrics and
their weightings will be communicated to you in writing on or before March 31 of
the first year of each performance period.  For the 2014 fiscal year, your long
term incentive award will comprise an award of market share units, and an award
of performance shares, with each type of award representing 50% of the total
grant-date value of $3,275,000 and subject to the terms and conditions described
in Annex A.  For years after the 2014 fiscal year during your Term of
Employment, your long term incentive awards will have the terms and conditions
described in Annex B.  For the avoidance of doubt, your 2014 long term incentive
award will not be pro-rated to reflect the time before your Position Start Date.

 

4.                        Your One-Time Compensation.

 

(a)                   Staking Grant.  Within three business days of your
execution of this Agreement, you will be granted a one-time grant of market
share units with a grant date value of $9,000,000, with the number of market
share units determined based on the average official closing price per share
over the 40-trading days ending with and including the date this Agreement is
executed.  The award will be granted under the Company’s 2013 Stock Incentive
Plan and will be subject to such further terms and conditions as set forth in
the applicable award agreement, in the form attached hereto as Annex C, with
appropriate modifications as necessary to fill in blank spaces therein and set
forth a number of units.

 

(b)                   Additional One-Time Payment.  On the Company’s disposition
of Lucky Brand Jeans, in lieu of the grant of your 2013-2015 LTIP award, you
will receive a cash payment equal to the pro rata portion of $4,500,000,
prorated to reflect the number of months from January 1, 2013 through that date
of disposition out of a total of 36 months.

 

5.                        Other Employee Benefits.

 

(a)                   Paid Time Off.  You will be entitled to annual paid time
off during the Term of Employment (totaling at least 30 business days a year) on
a basis that is at least as favorable as that provided to other Company senior
executives.

 

(b)                   Business Expenses.  The Company will reimburse you during
the Term of Employment, in accordance with its standard policies from time to
time in effect, for such reasonable vouchered out-of-pocket business expenses as
may be incurred by you during the Term of Employment in the performance of your
duties and responsibilities under this Agreement.

 

(c)                    Fringe Benefits.  In connection with your entry into this
Agreement, the Company adopted the Senior Executive Officer Benefits Policy,
which will apply beginning on your Position Start Date.  The benefits provided
under the Senior Executive Officer Benefits Policy may not be materially and
adversely changed without your written consent (not to be unreasonably
withheld).

 

(d)                   Employee Benefit Plans.  During the Term of Employment,
you and your family may participate, generally on the same basis as other
similarly situated senior

 

3

--------------------------------------------------------------------------------


 

executives of the Group, in accordance with and subject to the respective terms
and conditions thereof as to eligibility and otherwise, in the Group’s
retirement, medical, dental, vision, long-term disability and life insurance
programs and employee discount purchase program, as such may exist from time to
time.

 

(e)                    Stock Ownership Requirement.  Beginning on your Position
Start Date, you will be subject to the Company’s Stock Ownership Requirement,
which currently requires holding shares equal to 4 times your Salary within 5
years of your Position Start Date.  As required by the Company’s Stock Ownership
Requirement, 75% of any netted shares received from any equity incentive award
must be retained until your stock ownership requirement has been met.  In
addition, you agree that, on your resignation of employment from the Company
without Good Reason or due to your retirement, you will retain the number of
Company shares that you have retained as of the date of termination to comply
with your stock ownership requirement for at least six months.  Beginning on the
six-month anniversary of your separation date, you may sell 50% of those shares
and you may sell the remainder beginning on the one-year anniversary of your
separation date.  From the Effective Date until January 1, 2016, your stock
ownership requirement may not be materially increased without your written
consent.  If the stock ownership requirement increases, the increase will be
(1) an increase that generally applies to all senior executive officers and
(2) reasonable and consistent with current market practice at the time of the
increase, and you will have five years to comply with the incremental increased
amount.

 

(f)                     Plans May be Changed; Award Agreements.  Your rights
under this Agreement with respect to the Company’s compensation and benefits
plans and programs and other perquisites and policies set forth in Sections
5(a), 5(b) and 5(d) will not preclude the Company from modifying or terminating
any such program, perquisite or policy, subject to your right, in accordance
with the terms of this Agreement, to participate in or be eligible for such
program, perquisite or policy as so modified or any replacement thereof.  Any
compensation or benefits granted pursuant to a Company plan will be subject to
the terms and provisions of such plan and any award agreement.

 

6.                        Early Termination of Your Employment.

 

(a)                   ESA.  Beginning on the Effective Date, the Term of
Employment may be terminated in accordance with the ESA, and all of your rights
and the Company’s obligations in connection with such termination will be
determined in accordance with the ESA.  For the avoidance of doubt, if your Term
of Employment is terminated by delivery of a Nonrenewal Notice by the Company,
the termination will be treated as a termination without Cause, and if your Term
of Employment is terminated by delivery of a Nonrenewal Notice by you, the
termination will be treated as a termination without Good Reason, in each case
for purposes of your ESA and any applicable equity award agreement.  The release
required in Section 3(f) of the ESA will be substantially in the form set forth
in Annex D and the Company will provide you the release within seven (7) days
following your date of termination.

 

(b)                   Additional Restrictive Covenants.  In addition to the
covenants set forth in Section 5 of the ESA:

 

(1)                                 The Company agrees that, during the
Restricted Period (as defined in your ESA), the Company will take no action
which is intended, or would reasonably be expected, to harm you or your
reputation or which would reasonably be expected to lead to unwanted or
unfavorable publicity for you; provided, however, that

 

4

--------------------------------------------------------------------------------


 

nothing in this Section 6(b)(1) or the ESA will prohibit you or the Company from
making truthful statements to any government agency, in response to any subpoena
or as otherwise may be required by applicable law.

 

(2)                                 The Company agrees not to publicly or
privately make or publish any statement (oral or written) that would disparage,
criticize or defame you, and the Company will do its best to ensure that the
Company’s managers, officers and directors also do not publicly or privately
make or publish any statement (oral or written) that would disparage, criticize
or defame you; provided, however, that nothing in this Section 6(b)(2) or the
ESA will prohibit you or the Company from making truthful statements to any
government agency, in response to any subpoena or as otherwise may be required
by applicable law.

 

(c)                    Sole Remedy.  Your rights set out in Sections 3(c) and 6
will constitute your sole and exclusive rights and remedies as a result of your
actual or constructive termination of employment, and you hereby waive any such
other claims against the Group in such event.  Except as specifically enumerated
herein, this Agreement does not provide any termination entitlements separate
from your ESA.

 

7.                        Successors.

 

(a)                   Assignment by You.  You may not assign this Agreement
without the Company’s written consent.  Also, except as required by law, your
right to receive payments or benefits under this Agreement may not be subject to
execution, attachment, levy or similar process.  Any attempt to affect any of
the preceding in violation of this Section 7(a), whether voluntary or
involuntary, will be void.

 

(b)                   Company’s Successors.  Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
the Company (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s consolidated assets
(a “Sale”), the Company will cause (1) the Surviving Company to unconditionally
assume this Agreement and the ESA in writing and (2) a copy of the assumption to
be provided to you.  The “Surviving Company” means (i) in a Reorganization, the
entity resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of the Company.  After the
Reorganization or Sale, the Surviving Company will be treated for all purposes
as the Company under this Agreement and the ESA.  This provision is in lieu of
the application of Section 9(g) of the ESA.

 

8.                        Section 409A.

 

It is the parties’ intention that the payments to which you could become
entitled in connection with your employment under this Agreement be exempt from
being considered “deferred compensation” pursuant to Section 409A of the
Internal Revenue Code (the “Code”) as a short-term deferral, or, if any such
payment is deemed to be “deferred compensation,” will otherwise comply with
Section 409A of the Code and the regulations promulgated thereunder.  In the
event that any such payment is considered “deferred compensation” under
Section 409A of the Code that is payable to you upon your termination of
employment, and if at such time you are deemed a covered key employee of the
Company such that your payment(s) is subject to the six-month waiting period

 

5

--------------------------------------------------------------------------------


 

pursuant to Section 409A of the Code, all affected payments to you will be
delayed until the expiration of such six month period.  In the event of any such
deferral, you will be entitled to interest on the amount deferred at a rate
equal to the highest prime rate (or base rate) reported for the first business
day of such six month period in the money rates column or section of The Wall
Street Journal as the rate in effect for corporate loans at large U.S. money
center commercial banks (whether or not such rate has actually been charged by
any such bank) as of such date.  This Section 8 will apply to your ESA as if set
forth in the ESA.

 

9.                        General Provisions.

 

(a)                   Construction.  References (1) to Sections are to sections
of this Agreement unless otherwise stated; (2) to any contract (including this
Agreement) are to the contract as amended, modified, supplemented or replaced
from time to time; and (3) to any statute, rule or regulation are to the
statute, rule or regulation as amended, modified, supplemented or replaced from
time to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation include any successor to the section.  The various headings in this
Agreement are for convenience of reference only and in no way define, limit or
describe the scope or intent of any provisions or Sections of this Agreement. 
Unless the context requires otherwise, (A) words describing the singular number
include the plural and vice versa, (B) words denoting any gender include all
genders and (C) the words “include”, “includes” and “including” will be deemed
to be followed by the words “without limitation.”  It is your and the Company’s
intention that this Agreement not be construed more strictly with regard any
party.

 

(b)                   Prior Agreement; Entire Agreement.  On the Effective Date,
this Agreement supersedes in its entirety your Employment Agreement dated
October 9, 2007, as amended June 13, 2011 and as further amended December 18,
2012, with Liz Claiborne, Inc. (your “Prior Employment Agreement”) except that
the settlement of your 2011-2013 LTIP will be made in accordance with
Section 3(d) of your Prior Employment Agreement.  This Agreement, the ESA and
any applicable agreements for bonuses and equity awards described in Sections
3(b), 3(c) and 4 contain the entire understanding and agreement between the
parties concerning the subject matter hereof and supersede all prior agreements,
term sheets, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

(c)                    Interaction with Other Documents.  If any provision of
any agreement, plan, program, policy, arrangement or other written document
between or relating to the Company and you conflicts with any provision of this
Agreement and the ESA, the provision of this Agreement and the ESA will control
and prevail.

 

(d)                   Withholding.  You and the Company will treat all payments
to you under this Agreement as compensation for services as an employee. 
Accordingly, the Company will withhold from any payment any taxes that are
required to be withheld under any law, rule or regulation (and, for the purpose
of clarity, all amounts set forth herein will represent gross amounts in U.S.
dollars, prior to the deduction for employment and income taxes).

 

(e)                    No Conflict.  You represent and warrant that you are not
a party to or subject to any agreement, contract, understanding, covenant,
judgment or decree or under any obligation, contractual or otherwise, in any way
restricting or adversely affecting your

 

6

--------------------------------------------------------------------------------


 

ability to act for the Company in all of the respects contemplated hereby.  The
Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

 

(f)                     Indemnification.  The Company will provide you with
director and officer indemnification to the same extent provided to
similarly-situated senior executives of the Group.

 

(g)                    No Set-off or Mitigation.  Your and the Company’s
respective obligations under this Agreement will not be affected by any set-off,
counterclaim, recoupment or other right you or any member of the Group may have
against each other or anyone else.  You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this Agreement,
and those amounts will not be reduced if you do obtain other employment (except
as this Agreement specifically states).

 

(h)                   Notices.  Section 8 of the ESA will apply to this
Agreement as if set forth herein.

 

(i)                       Amendments and Waivers.  Any provision of this
Agreement may be amended or waived but only if the amendment or waiver is in
writing and signed, in the case of an amendment, by you and the Company or, in
the case of a waiver, by the party that would have benefited from the provision
waived.  Except as this Agreement otherwise provides, no failure or delay by you
or the Group to exercise any right or remedy under this Agreement will operate
as a waiver, and no partial exercise of any right or remedy will preclude any
further exercise.

 

(j)                      Survival.  To the extent that any provision of this
Agreement would require the survival of such provision beyond the Term of
Employment in order to effectuate its intent, such provision will survive the
Term of Employment according to its terms.

 

(k)                   Counterparts.  This Agreement may be executed in
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one agreement.  Electronic, PDF and fax copies
of such signed counterparts may be used in lieu of the originals of this
Agreement for any purpose.

 

(l)                       Legal Fees.  The Company will reimburse you for any
reasonable legal fees incurred by you in connection with reviewing, negotiating
and finalizing this Agreement, the ESA and the documents related thereto in an
amount not to exceed $75,000.

 

10.                 Remedies; Disputes; Governing Law.

 

Sections 6 and 9(a)-(e) of the ESA apply to this Agreement as if set forth
herein.  For the avoidance of doubt, you and the Company understand and agree
that any controversy arising out of or relating to this Agreement or the breach
hereof will be settled by JAMS Arbitration in the City of New York in accordance
with the ESA.

 

*                                  *                                  *

 

7

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Fifth and Pacific Companies, Inc.

 

 

 

 

 

/s/Arthur Martinez

 

By:

Arthur Martinez

 

 

Chair, Compensation Committee

 

 

Authorized Signatory

 

By signing below, I certify that I (1) have received copies of this Agreement
and the ESA referred to in it for review and study before signing them, (2) have
read this Agreement and ESA carefully before signing them, (3) have had
sufficient opportunity to review the Agreement and ESA with any advisor I
desired to consult, including legal counsel, (4) have had sufficient opportunity
before signing them to ask any questions about this Agreement and/or ESA and
have received satisfactory answers to all such questions, and (5) understand my
rights and obligations under this Agreement and ESA.

 

Accepted and agreed:

 

 

 

 

 

/s/Deborah Lloyd

 

 

 

Deborah Lloyd

 

 

--------------------------------------------------------------------------------


 

Annex A

 

2014 Long Term Incentive Award

Terms and Conditions

 

2014 Market Share Units

 

·                  Expected date of grant is March 1, 2014;

·                  Market Share Units will have a minimum earnout of 30% of
target;

·                  Market Share Units will vest 50% on each of the second and
third anniversary of grant; and

·                  Maximum payout opportunity is 200% of target.

 

2014 Performance Shares

 

·                  Expected date of grant is March 1, 2014;

·                  Subject to a three year performance period from date of
grant;

·                  Performance goals will measure TSR relative to the S&P
Mid-Cap Index;

·                  The Company’s and Mid-Cap Index’s TSR will be calculated by
using a 40-day average for the beginning and ending measurements; and

·                  Maximum payout opportunity is 200% of target.

 

Payment

 

Payment of Market Share Units and Performance Shares will be made within 60 days
following vesting.

 

Termination of Employment and Change in Control

 

·                  If your employment terminates without Cause or due to the
Company’s nonrenewal of this Agreement or due to your resignation for Good
Reason (as both are defined in your ESA) within two years following the
Effective Date, then 50% of all Market Share Units and Performance Shares, to
the extent unvested, will vest at target.

·                  If your employment terminates without Cause or due to the
Company’s nonrenewal of this Agreement or due to your resignation for Good
Reason following the second anniversary of the Effective Date, then any unvested
Market Share Units and Performance Shares will vest based on performance
(subject to a minimum earnout of 30% for the MSUs), and those MSUs and
Performance Shares will be pro-rated for the number of months you were employed
during the applicable vesting period.

·                  Notwithstanding the foregoing, if your employment terminates
without Cause or due to the Company’s nonrenewal of this Agreement or for Good
Reason either (x) in connection with a Change in Control (as defined in the
Company’s 2013 Stock Incentive Plan), subject to the consummation of the Change
in Control within two months of the termination, or (y) on or within two years
following a Change in Control, then all Market Share Units and Performance
Shares, to the extent unvested, will vest in full at target on the date of your
termination (or, if later, the date of the Change in Control).

 

--------------------------------------------------------------------------------


 

Annex B

 

Long Term Incentive Awards After 2014

Terms and Conditions

 

Termination of Employment and Change in Control

 

·                  If you are terminated without Cause or resign for Good Reason
(as both are defined in your ESA) or due to the Company’s nonrenewal of this
Agreement within two years following the applicable grant date, then 50% of your
awards, to the extent unvested, will vest at target.

·                  If your employment terminates without Cause or due to
resignation for Good Reason or due to the Company’s nonrenewal of this Agreement
following the second anniversary of the applicable grant date, then any unvested
portion of your awards will vest based on performance, and those awards will be
pro-rated for the number of months you were employed during the applicable
vesting period.

·                  Notwithstanding the foregoing, if your employment terminates
without Cause or for Good Reason or due to the Company’s nonrenewal of this
Agreement either (x) in connection with a Change in Control (as defined in the
Company’s 2013 Stock Incentive Plan), subject to the consummation of the Change
in Control within two months of the termination, or (y) on or within two years
following a Change in Control, then all awards, to the extent unvested, will
vest in full at target on the date of your termination (or, if later, the date
of the Change in Control).

 

--------------------------------------------------------------------------------


 

Annex C

 

Form of Staking Grant MSU Award Agreement

 

--------------------------------------------------------------------------------


 

FIFTH & PACIFIC COMPANIES, INC.
2014 MARKET SHARE UNIT AWARD
NOTICE OF GRANT:

 

PARTICIPANT NAME:

 

 

 

 

 

PARTICIPANT ID:

 

 

 

 

 

GRANT DATE:

 

 

 

 

 

NUMBER OF UNITS:

 

[   ] shares (“Target Shares”)

 

We are pleased to inform you that, pursuant to the Company’s 2013 Stock
Incentive Plan, the Compensation Committee of the Board of Directors of Fifth &
Pacific Companies, Inc., has made an award of market share units to you, subject
to the terms and conditions set forth in the attached Grant Certificate.

 

*                                  *                                  *

 

--------------------------------------------------------------------------------

 

[     ] STAKING MARKET SHARE UNIT AWARD GRANT CERTIFICATE

 

The Grant Certificate (the “Grant Certificate”) is made as of the Grant Date set
forth in the attached Notice of Grant (the “Grant Date”), by and between Fifth &
Pacific Companies, Inc. (the “Company”) and the employee named in the attached
Notice of Award (the “Participant”).

 

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (“Board”) has made the award described herein (the “Award”) to the
Participant under the Company’s 2013 Stock Incentive Plan (the “Equity Plan”). 
Any term that is capitalized but not defined herein shall have the meaning given
to such term in the Equity Plan.

 

1.                                      2014 Market Share Unit Award.  This
Award consists of a number of market share units (the “MSUs”) set forth in the
Notice of Grant (such number of MSUs, the “Target Shares”).

 

2.                                      Threshold Section 162(m) Goal.

 

(a)                                 No part of this Award shall vest and no
amount shall be paid (or shares delivered) in respect of this Award unless and
until the Committee certifies that the Company has achieved an adjusted
operating income for the [     ] fiscal year of $[               ] (the
“162(m) Goal”).  If the 162(m) Goal is not achieved during the [     ] fiscal
year, the Award shall be immediately cancelled and the Participant shall have no
further rights with respect to the Award.

 

(b)                                 Once the Committee certifies that the
162(m) Goal has been achieved, the Participant’s entitlement to payment in
respect of the Award shall be determined in accordance with the terms of this
Grant Certificate.  In no event shall the Participant receive payment in respect
of the Award in an amount that exceeds the maximum amount allocated to the
Participant in the Committee’s resolution approving the establishment of the
162(m) Goal.

 

3.                                      Determination of Earned MSUs.

 

(a)                                 The “Performance Period” for one-half of the
Target Shares shall be the period from the Grant Date to the third anniversary
of the Grant Date and for the other half of the Target Shares shall be the
period from the Grant Date to the fifth anniversary of the Grant Date.

 

(b)                                 The number of MSUs earned for each
Performance Period shall equal (1) the Target Shares for that Performance Period
multiplied by (2) the Settlement Price for that Performance Period divided by
(3) the Grant Price; provided that the number of MSUs earned for any Performance
Period may not be less than 30% or more than 200% of the Target Shares for that
Performance Period (the “Earned MSUs” for that Performance Period).

 

(c)                                  The Earned MSUs for a Performance Period
shall be determined by the Committee within 60 days following the end of the
Performance Period.

 

(d)                                 The following terms have the meanings
indicated below:

 

--------------------------------------------------------------------------------


 

(1)                                 “Average Price” for any day means the
average official closing price per share over the 40 consecutive trading days
ending with and including that day (or, if there is no official closing price on
that day, the last trading day before that day).

 

(2)                                 “Cause”, “Disability” and “Good Reason” have
the meanings provided in the Executive Severance Agreement between the
Participant and the Company (as it may be amended, replaced or supplemented in
accordance with its terms).

 

(3)                                 “Determination Date” for any Performance
Period means the last day of that Performance Period.

 

(4)                                 “Grant Price” shall be the Average Price for
the Grant Date.

 

(5)                                 “Settlement Price” for any Determination
Date means the Average Price for that Determination Date.

 

4.                                      Adjustments.  Notwithstanding anything
to the contrary contained herein, pursuant to Section 3.7 of the Equity Plan,
the Committee shall adjust this Award to reflect any dividend, stock split,
reverse stock split, recapitalization, merger, consolidation, combination,
exchange of shares or similar corporate change, in such manner as the Committee
may deem appropriate, in its sole discretion, to prevent the enlargement or
dilution of the Participant’s rights.

 

5.                                      Settlement of Award.  The Participant’s
Earned MSUs shall be settled by delivery of shares of Common Stock, on a
one-for-one basis, as soon as practicable following the Committee’s
determination of the number of Earned MSUs, and in no event later than 60 days
following the Determination Date; provided that settlement shall be subject in
all respects to Section 2 and no delivery of shares may occur before the
Committee certifies whether the 162(m) Goal has been achieved (which
determination will occur no later than the Determination Date for the first
Performance Period).  Shares of Common Stock shall be issued by the Company in
the name of the Participant by electronic book-entry transfer or credit of such
shares to an account of the Participant maintained with a brokerage firm or
other custodian as the Company determines.  Alternatively, in the Company’s sole
discretion, such issuance may be effected in such other manner (including
through physical certificates) as the Company may determine.

 

6.                                      Vesting; Termination of Employment;
Change in Control.

 

(a)                                 Except as set forth in Section 6(b) and (c),
if the Participant’s employment terminates for any reason on or before the end
of a Performance Period, the Target Shares for that Performance Period shall be
forfeited, there shall be no Earned MSUs for those Target Shares and the portion
of the Award represented thereby (or the entire Award for a termination on or
before the first Determination Date) shall be cancelled and the Participant
shall have no rights with respect to the Award.

 

(b)                                 If the Participant’s employment is
terminated by the Company without Cause, by the Participant for Good Reason,
upon non-renewal of the Participant’s Employment Agreement by the Company, or
due to the Participant’s death or Disability then:

 

2

--------------------------------------------------------------------------------


 

(1)                                 If the termination date is on or before the
second anniversary of the Grant Date, 50% of the Target Shares shall be deemed
to be Earned MSUs, and the Earned MSUs shall be settled in accordance with
Section 5, and the date of termination shall become the Date of Determination. 
The remaining Target Shares shall be forfeited in accordance with Section 6(a).

 

(2)                                 If the termination date is after the second
anniversary of the Grant Date but on or before the third anniversary of the
Grant Date, each Performance Period shall be deemed to have been completed, the
date of termination shall become the Date of Determination for each Performance
Period and the resulting Earned MSUs shall be prorated by multiplying the Earned
MSUs by (A) the number of days during the relevant Performance Period up to and
including the date of termination and dividing by (B) the total number of
scheduled days in that Performance Period without giving effect to this
Section 6(b).  The prorated Earned MSUs shall be settled in accordance with
Section 5, and any remaining Target Shares shall be forfeited in accordance with
Section 6(a).

 

(3)                                 If the termination date is after the third
anniversary of the Grant Date, the remaining Performance Period shall be deemed
to have been completed, the date of termination shall become the Date of
Determination for that Performance Period and the resulting Earned MSUs shall be
prorated by multiplying the Earned MSUs by (A) the number of days during the
Performance Period up to and including the date of termination and dividing by
(B) the total number of scheduled days in the Performance Period without giving
effect to this Section 6(b).  The prorated Earned MSUs shall be settled in
accordance with Section 5, and any remaining Target Shares shall be forfeited in
accordance with Section 6(a).

 

(c)                                  Change in Control.  In the event the
Participant’s employment is terminated by the Company (or its acquiror) without
Cause, pursuant to the Participant’s resignation for Good Reason or due to the
Company’s non-renewal of the Employment Agreement, in each case, in connection
with a Change in Control (subject to the consummation of the Change in Control
within two months of the termination) or on or within two years following a
Change in Control, each Performance Period shall be deemed to have been
completed, the date of termination (or, if later, the date of the Change in
Control) shall become the Date of Determination for each Performance Period, all
unvested Target Shares shall be deemed to be Earned MSUs, and the Participant
shall vest in that number of Earned MSUs as of the date of such termination (or,
if later, Change in Control).  In the event that the Earned MSUs become vested
in accordance with this Section 6(c), such shares shall be settled in accordance
with Section 5.

 

7.                                      Nature of MSUs.  The Participant shall
have no rights as a stockholder with respect to this Award unless and until
Common Stock has been delivered to the Participant upon settlement of the
Award.  The MSUs are mere bookkeeping entries and represent only an unfunded and
unsecured obligation of the Company to issue or deliver Common Stock on a future
date, subject to the terms and conditions hereof.  As a holder of MSUs, the
Participant has no rights other than the rights of a general creditor of the
Company.  The MSUs carry neither voting rights nor rights to cash or other
dividends.

 

8.                                      Plan Provisions.  The Award is subject
to all of the terms and provisions of the Equity Plan and is subject to all of
the terms and provisions therein.  In the event of any inconsistency between the
provisions of the Grant Certificate and the Equity Plan, the provisions of the
Grant Certificate shall govern.

 

3

--------------------------------------------------------------------------------


 

9.                                      Withholding Taxes.  Shares of Common
Stock delivered pursuant to this Award shall be subject to applicable
withholding taxes and the Company shall withhold from the delivery of Common
Stock pursuant hereto shares having a value equal to the minimum amount of
federal, state and other governmental tax withholding requirements related
thereto.  Such shares shall be valued at their Fair Market Value as of the date
on which the amount of tax to be withheld is determined.  Fractional share
amounts shall be settled in cash.  In lieu of such withholding, the Participant
may elect, and the Company may require as a condition of delivery, that the
Participant remit to the Company an amount in cash sufficient in the opinion of
the Company to satisfy all or any portion of such tax withholding requirements.

 

10.                               Nature of Payments.  The grant of this Award
is in consideration of services to be performed by the Participant for the
Company and constitutes a special incentive payment.  The Award does not
constitute salary, wages, regular compensation or contractual compensation for
the year of grant or any subsequent year.  The parties agree that the Award is
not to be included in or taken into account in computing the amount of salary or
compensation of the Participant for the purposes of determining (1) any pension,
retirement, profit-sharing, bonus, life insurance or other benefits under any
pension, retirement, profit-sharing, bonus, life insurance or other benefit plan
of the Company, (2) any severance or other amounts payable under any other
agreement between the Company and the Participant, or (3) any other employment
related rights or benefits under law or any plan, program or agreement.

 

11.                               Administration.  The Committee shall have all
rights, powers and obligations provided by the Equity Plan in connection with
this Award and Grant Certificate.  Any certifications by the Committee pursuant
to the Award shall be determined in writing and may be in any form determined by
the Committee (including as part of applicable meeting minutes).

 

12.                               Notices.  Any notice to be given to the
Company hereunder shall be in writing and shall be addressed to the Corporate
Secretary, Fifth & Pacific Companies, Inc., 5901 Westside Avenue, North Bergen,
NJ 07047, or at such other address as the Company may hereafter designate to the
Participant by notice as provided in this Section 12.  Any notice to be given to
the Participant hereunder shall be addressed to the Participant’s home address
of record, or at such other address as the Participant may hereafter designate
to the Company by notice as provided herein.  A notice shall be deemed to have
been duly given when personally delivered or mailed by registered or certified
mail to the party entitled to receive it.

 

13.                               Right of Discharge Preserved.  The grant of
the Award and the terms set forth in the Grant Certificate shall not confer upon
the Participant the right to continue in the employ or other service of the
Company, and shall not affect any right which the Company may have to terminate
such employment or service.

 

14.                               Successors and Assigns.  The terms of the
Grant Certificate shall be binding upon and inure to the benefit of the Company
and the successors and assigns of the Company.  Except as otherwise determined
by the Committee in its sole discretion, the Participant’s rights and interests
under the Award and the Grant Certificate may not be sold, assigned,
transferred, or otherwise disposed of, or made subject to any encumbrance,
pledge, hypothecation or charge of any nature.  If the Participant (or those
claiming under or through the Participant) attempts to violate this Section 14,
such attempted violation shall be null and void and without effect.

 

4

--------------------------------------------------------------------------------


 

15.                               No Right to Future Awards.  The Award is a
discretionary award.  Neither the Grant Certificate or the Equity Plan, nor the
grant of the Award confers on the Participant any right or entitlement to
receive another award under the Equity Plan or any other plan at any time in the
future or with respect to any future period.

 

16.                               Governing Law.  The Award and the Grant
Certificate shall be interpreted, construed and administered in accordance with
the laws of the State of Delaware.

 

17.                               Entire Agreement.  The Grant Certificate, the
Employment Agreement between the Participant and the Company, and the Equity
Plan constitute the entire agreement between the parties hereto with regard to
the subject matter hereof.  They supersede all other agreements, representations
or understandings (whether oral or written and whether express or implied) that
relate to the Award.  By accepting the Award, the Participant shall be deemed to
accept all of the terms and conditions of the Grant Certificate and the Equity
Plan.

 

18.                               Amendments.  Notwithstanding any provision set
forth in the Grant Certificate or the Equity Plan and subject to all applicable
laws, rules and regulations, the Committee shall have the power to:  (1) alter
or amend the terms and conditions of the Award in any manner consistent with the
provisions of Section 3.1 of the Equity Plan or (2) without the Participant’s
consent (unless the amendment would have a material adverse effect on this
Award), alter or amend the terms and conditions of the Award in any manner that
the Committee considers necessary or advisable, in its sole discretion, to
comply with, or take into account changes in, or interpretations or rescissions
of, applicable tax laws, securities laws, employment laws, accounting rules or
standards and other applicable laws, rules, regulations, guidance, ruling,
judicial decision or legal requirement.  Any alteration or amendment of the
terms of the Awards by the Committee shall, upon adoption, become and be binding
on all persons affected thereby without requirement for consent or other action
with respect thereto by any such person.  The Committee shall give notice to the
Participant of any such alteration or amendment as promptly as practicable after
the adoption thereof.

 

19.                               Transferability.  Before the issuance of
shares of Common Stock in settlement of this Award, the Award shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by the Participant’s creditors
or by the Participant’s beneficiary, except (1) transfer by will or by the laws
of descent and distribution or (2) transfer by written designation of a
beneficiary, in a form acceptable to the Company, with such designation taking
effect upon the Participant’s death.  All rights with respect to this Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

 

20.                               Clawback Policy; Right of Recapture.

 

(a)                                 Notwithstanding anything to the contrary in
this Grant Certificate, all MSUs or shares of Common Stock issued in settlement
of this Award shall be subject to any clawback policy adopted by the Company
from time to time that applies to all senior executives (including, but not
limited to, any policy to comply with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law), regardless of whether the
policy is adopted after the date on which the MSUs are granted, vest, or are
settled by the issuance of shares of Common Stock.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary in
this Grant Certificate, all MSUs payable or shares of Common Stock issued in
settlement of this Award shall be subject to the right of recapture as set forth
in Section 2.11 of the Equity Plan and, if the subsequent determination is that
performance goals were achieved to a greater extent than originally determined,
the Committee shall appropriately grant or vest awards to reflect the actual
performance achievement.

 

21.                               Securities Law Compliance.  Notwithstanding
anything to the contrary contained herein, no shares of Common Stock shall be
issued to the Participant upon vesting of this Award unless the Common Stock is
then registered under the Securities Act of 1933 or, if such Common Stock is not
then so registered, the Company has determined that such vesting and issuance
would be exempt from the registration requirements of the Securities Act.  By
accepting this Award, the Participant agrees not to sell any of the shares of
Common Stock received under this Award at a time when applicable laws or Company
policies prohibit a sale.

 

22.                               Section 409A.

 

(a)                                 This Award is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder (the “Code”) so as not to
be subject to taxes, interest or penalties under Section 409A of the Code.  This
Grant Certificate shall be interpreted and administered to give effect to such
intention and understanding and to avoid the imposition on the Participant of
any tax, interest or penalty under Section 409A of the Code in respect of the
Award.

 

(b)                                 Notwithstanding anything else herein to the
contrary, any payment scheduled to be made to the Participant after the
Participant’s separation from service shall not be made until the date six
months after the date of the Participant’s separation from service to the extent
necessary to comply with Section 409A(a)(B)(i) and applicable Treasury
Regulations.  Following any such six-month delay, all such delayed payments
shall be paid in a single lump sum on the date six months after the
Participant’s separation from service.  For purposes of the Award, “separation
from service” with the Company means a separation from service as defined in
Section 409A of the Code determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto.  The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code.

 

(c)                                  If any provision of the Grant Certificate
or the Equity Plan would, in the reasonable, good faith judgment of the
Committee, result or likely result in the imposition on the Participant or his
or her beneficiary of any additional tax, accelerated taxation, interest or
penalties under Section 409A of the Code, the Company may modify the terms of
the Grant Certificate, or may take any other such action, without the
Participant’s consent, or the consent of his or her beneficiary, in the manner
that the Company may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such additional tax, accelerated taxation,
interest, or penalties or otherwise comply with Section 409A of the Code.  This
Section 22 does not create an

 

6

--------------------------------------------------------------------------------


 

obligation on the part of the Company to modify the Grant Certificate and does
not guarantee that the Award shall not be subject to additional taxes,
accelerated taxation, interest or penalties under Section 409A of the Code.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

 

 

FIFTH & PACIFIC COMPANIES, INC.

 

By the Compensation Committee of the Board of Directors:

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Consented and Agreed to:

 

--------------------------------------------------------------------------------


 

Annex D

 

Form of Release

 

--------------------------------------------------------------------------------


 

SEPARATION AND RELEASE AGREEMENT

 

Effective this · day of ·, Fifth & Pacific Companies, Inc. (including its
subsidiaries, affiliates, divisions, successors, predecessors and assigns,
collectively referred to as the “Company” or “us,” “we,” “our,” “ours”) and ·
(including his/her heirs, legal representatives, successors, and assigns,
collectively referred to as “Executive” or “you,” “your,” “yours”), enter into
this Separation and Release Agreement (“Agreement”).

 

1.                                      Separation Date.  Your last day of
employment with the Company is · (the “Separation Date”).  You agree to resign,
effective as of the Separation Date, from all positions, titles, duties,
authorities and responsibilities (including without limitation from any board
positions) with, arising out of or relating to your employment as [title] of the
Company and you agree to execute all additional documents and take such further
steps as may be required to effectuate such resignations.

 

2.                                      Consideration.  In consideration for
signing this Agreement, and for complying with its terms and the terms of the
Executive Severance Agreement entered into between you and the Company,
effective ·, 2014 (the “Executive Severance Agreement”) and the Employment
Agreement entered into between you and the Company, effective ·, 2014 (the
“Employment Agreement”), and provided you do not revoke this Agreement within 7
days of the date you sign this Agreement (the “Revocation Period”), the Company
agrees to provide you the payments and benefits, and take other related actions,
as set forth in Sections 3(c) and 3(d) of the Executive Severance Agreement,
your Employment Agreement and your equity awards.  A copy of the Executive
Severance Agreement and Employment Agreement are attached hereto, incorporated
by referenced herein and made a part hereof. (1)

 

3.                                      No Consideration Unless You Sign this
Agreement.  You understand and agree that you would not receive the
consideration specified in Section 2, and the payment of the consideration in
Section 2 is subject to, the execution and non-revocation of this Agreement and
your agreement to fulfill the promises contained in this Agreement and all
surviving obligations and promises in the Executive Severance Agreement and the
Employment Agreement.  You also understand and agree that the consideration
specified in Section 2 is sufficient consideration in exchange for your promises
and obligations in this Agreement, the Executive Severance Agreement and the
Employment Agreement.

 

4.                                      Release.  You agree that, on behalf of
yourself and your heirs, legal representatives, successors and assigns
(hereinafter, collectively, the “Executive Released Parties”), and each of them,
for good and valuable consideration does hereby unconditionally, knowingly, and
voluntarily release and forever discharge the Company Released Parties (as
defined below), from any and all known or unknown claims, demands, actions or
causes of action that now exist or that may arise in the future, based upon
events occurring or omissions on or before the date of the execution of this
Agreement, including, but not limited to, any and all claims whatsoever
pertaining in any way to your employment at the Company or with any of the
Company Released Parties (including any of their predecessors) or the
termination of your employment, including, but not limited to, any claims under,
as applicable:  (1) the Americans with Disabilities Act; the Family and

 

--------------------------------------------------------------------------------

(1)  Note to Draft:  This form of Separation and Release Agreement assumes a
termination under Section 3(c) of the ESA; to be updated as appropriate for
other terminations.

 

1

--------------------------------------------------------------------------------


 

Medical Leave Act; Title VII of the Civil Rights Act; 42 U.S.C. Section 1981;
the Older Workers Benefit Protection Act; the Age Discrimination in Employment
Act of 1967, as amended; the Employee Retirement Income Security Act of 1974;
the Civil Rights Act of 1866, 1871, 1964, and 1991; the Rehabilitation Act of
1973; the Equal Pay Act of 1963; the Vietnam Veteran’s Readjustment Assistance
Act of 1974; the Occupational Safety and Health Act; and the Immigration Reform
and Control Act of 1986; and any and all other federal, state or local laws,
statutes, ordinances, or regulations pertaining to employment, discrimination or
pay; (2) any state tort law theories under which an action could have been
brought, including, but not limited to, claims of negligence, negligent
supervision, training and retention or defamation; (3) any claims of alleged
fraud and/or inducement, including alleged inducement to enter into this
Agreement; (4) any and all other tort claims; (5) all claims for attorneys’ fees
and costs; (6) all claims for physical, mental, emotional, and/or pecuniary
injuries, losses and damages of every kind, including, but not limited to,
earnings, punitive, liquidated and compensatory damages, and employee benefits;
(7) any and all claims whatsoever arising under any of the Company Released
Parties’ or Executive Released Parties’ express or implied contracts or under
any federal, state, or local law, ordinance, or regulation; (8) any and all
claims whatsoever against any of the Company Released Parties for wages,
bonuses, benefits, fringe benefits, vacation pay, or other compensation or for
any damages, fees, costs, or benefits; and (9) any and all claims whatsoever to
reinstatement;  provided, however, that, notwithstanding anything to the
contrary contained herein, this Agreement does not cover and specifically
excludes your rights and claims directly or indirectly arising from or under or
related to (A) any obligation of the Company to provide the benefits or payments
described in this Agreement, (B) any indemnification, advancement of expenses,
and/or contribution claims or rights that you might have under any agreement,
plan, program, policy, bylaw or arrangement of the Company and/or any other
Company Released Parties, or under any applicable law, (C) the Consolidated
Omnibus Budget Reconciliation Act (COBRA), (D) any vested equity, (E) any
profit-sharing and/or retirement plans or other benefits in which you have
vested rights, (F) unemployment benefits, and (G) any equity, phantom equity or
incentive compensation grant or plan (including but not limited to the Staking
Grant set forth in Section 4(a) of the Employment Agreement and any LTIPs), for
which your rights are determined by the applicable grant and plan documents. 
You and the Company also intend that this Section 4 shall operate as a waiver of
all unknown claims of the type being released hereunder.  You warrant, on the
one hand, that you are currently unaware of any such claim, demand, action, or
cause of action against any of the Company Released Parties, and the Company
hereby warrants, on the other hand, that it is currently unaware of any such
claim, demand, action, or cause of action against any of the Executive Released
Parties, which you have not released pursuant to this Section 4 except for the
rights and/or claims relating to the matters specifically excluded above.  For
purposes of this Section 4, “Company Released Parties” means, collectively, the
Company and its present and former related companies, subsidiaries and
affiliates, and all of their present and former employees, officers, directors,
owners, shareholders, shareholders’ employees, agents, attorneys, insurers, and
operators, including in their individual capacity, and each of its and their
successors and assigns, but only in their capacity as such (i.e., not in their
individual capacity unrelated to their affiliation with the Company or any of
its related companies, subsidiaries or affiliates).

 

5.                                      Acknowledgments and Affirmations.  You
affirm that you have not filed, caused to be filed, and are presently not a
party to, any claim against the Company.  You also affirm that, other than any
payments or benefits set forth in this Agreement, you have been paid and/or have
received all compensation, wages, bonuses, commissions, and/or benefits to which
you may have been eligible or entitled.  You affirm that you have been

 

2

--------------------------------------------------------------------------------


 

granted any leave to which you were entitled under the Family and Medical Leave
Act or state or local leave or disability accommodation laws.  You also affirm
that you have no known workplace injuries or occupational diseases that are not
the subject of pending Workers Compensation claims.  You further affirm that you
have not been retaliated against for reporting any allegations of wrongdoing by
the Company or its officers, including any allegations of corporate fraud.  The
Company and you both acknowledge that this Agreement does not limit either’s
right, where applicable, to file a claim with or participate in an investigation
or proceeding by the Equal Employment Opportunity Commission (EEOC) or any
comparable federal, state or local governmental agency.  To the extent permitted
by law, you agree that if such an administrative claim is made, you shall not be
entitled to recover any individual monetary relief or other individual
remedies.  You acknowledge and understand that nothing in this Agreement serves
as a waiver of your rights under the Company’s 401(k) Savings and Profit Sharing
Plan, Supplemental Executive Retirement Plan (SERP) and equity, phantom equity
and incentive compensation awards.  [You further acknowledge and understand that
the benefit you receive from your use of the discount card after your last day
of employment, including but not limited to the value of the discount you
receive, is considered taxable income under the current U.S. tax regulations,
and that you — not the Company — shall be solely responsible for tracking,
calculating, reporting and paying any taxes in connection with such income to
the I.R.S.  You further agree to indemnify and defend the Company in connection
with any taxes or penalties the Company may incur or be assessed by the I.R.S
with respect to your use of such discount card after your last day of
employment, including but not limited to any failure by you to track, calculate,
report or pay any taxes in connection with your use of such discount card.](1)

 

6.                                      Confidentiality of Agreement.  You agree
not to disclose any information regarding the terms and conditions of this
Agreement, except to your spouse, domestic or civil union partner, tax advisors,
financial planners and/or attorneys with whom you choose to consult regarding
your consideration of this Agreement, or as otherwise required by law.

 

7.                                      Return of Property.  You affirm that you
have returned all, and have not maintained copies of, the Company’s property,
including paper and electronic records, files, drawings, documents, equipment,
materials or writings received from, created for or belonging to the Company,
including those which relate to or contain Confidential Information (as defined
in Section 4 of the Executive Severance Agreement), that was within your
possession and control.  You also affirm that you have in your possession all of
your personal property that you had at the Company’s premises and that the
Company is not in possession of any of your personal property.  If at any time
after signing this Agreement you discover that you have in your possession any
Company property, you agree to return it to us immediately.

 

8.                                      Restrictions & Covenants

 

a)                                     Executive’s Confidentiality.  You
reaffirm and agree that you shall comply with the confidentiality obligations
set forth in Section 4 of the Executive Severance Agreement.  You understand and
agree this obligation continues after the Separation Date, and does not expire.

 

--------------------------------------------------------------------------------

(1)                                 To be included if appropriate.

 

3

--------------------------------------------------------------------------------


 

b)                                     Executive’s Competition, Solicitation &
Interference.  You reaffirm and agree that you shall comply with the
restrictions and obligations set forth in Section 5 of the Executive Severance
Agreement.  The Executive acknowledges that the restrictive covenants contained
in Section 5 of the Executive Severance Agreement are reasonable and valid in
temporal scope and in all other respects.

 

c)                                      Mutual Non-Disparagement.  You and the
Company reaffirm and agree to the mutual non-disparagement clauses set forth in
Section 5 of the Executive Severance Agreement and Section 6(b) of the
Employment Agreement.

 

9.                                     
Remedies.                                        The Parties agree that
Section 6 of the Executive Severance Agreement shall apply to any breach or
threatened breach of Section 8 of this Agreement.

 

10.                               Notifications.  You agree that the
notification requirements set forth in this Agreement are satisfied exclusively
by written notice to · or his designee, and notification must be delivered in
person to · or his designee, or sent by certified mail or recognized overnight
carrier, addressed to “Fifth & Pacific Companies, Inc., 5901 Westside Avenue,
North Bergen, New Jersey 07047, Attn:  ·.”

 

11.                               Governing Law and Interpretation.  This
Agreement shall be governed and conformed in accordance with the laws of the
State of New York and without regard to conflict of law provisions.  In the
event of a breach of any provision of this Agreement, either party may institute
an action specifically to enforce any term or terms of this Agreement and/or to
seek any damages for breach, with the prevailing party to reimburse the other
for attorneys’ fees and costs.  Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.  The parties also agree that if there
is any question as to interpretation of any provision of this Agreement, then
there shall be no presumption against the drafter of this Agreement.

 

12.                               No Admission of Wrongdoing.  The Company and
you agree that neither this Agreement nor the furnishing of the consideration
for this Agreement shall be deemed or construed at any time for any purpose as
an admission by the Company or you of wrongdoing or evidence of any liability or
unlawful conduct of any kind.

 

13.                               Cooperation Obligations.  You agree to
reasonably cooperate in the defense of the Company against any threatened or
pending litigation or in any investigation or proceeding that relates to any
events or actions which occurred during or prior to the term of your employment
with the Company.  Furthermore, you agree to reasonably cooperate in the
prosecution of any claims and lawsuits brought by the Company or any of its
affiliates that are currently outstanding or that may in the future be brought
relating to matters which occurred during or prior to the term of your
employment with the Company.  From and after the Separation Date, except as
requested by the Company or as required by law, you shall not comment upon any
(i) threatened or pending claim or litigation (including investigations or
arbitrations) involving the Company or (ii) threatened or pending government
investigation involving the Company.  In addition, except as required by law,
you shall not disclose any confidential or privileged information in connection
with any pending litigation or investigation or proceeding without the consent
of the Company and shall give prompt notice to the Company of any request
therefor.  If you are required to cooperate with the Company in accordance with
this Section 13, the Company shall pay you a reasonable per diem fee, in
addition to any expense reimbursement, for such

 

4

--------------------------------------------------------------------------------


 

assistance, based on your annual base salary rate immediately preceding the
Separation Date.

 

14.                               Amendment.  This Agreement may not be
modified, altered or changed except in writing and signed by both the Company
and you in which specific reference is made to this Agreement.

 

15.                               Entire Agreement.  Except as set forth herein,
this Agreement sets forth the entire agreement between the Company and you, and
fully supersedes any prior agreements or understandings the Company may have had
with you except for the Parties continuing obligations under the Executive
Severance Agreement and the Employment Agreement, which obligations remain in
full force and effect, except as may be waived herein.  You acknowledge that you
have not relied on any representations, promises, or agreements of any kind made
to you in connection with your decision to accept this Agreement, except for
those set forth in this Agreement.

 

16.                               Compliance with Law.  This Agreement is
intended to comply with the requirements of Section 409A of the Code and the
parties hereto agree to treat payments and entitlements hereunder consistent
with that intent.  To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments hereunder shall comply with Section 409A.

 

17.                               Tax Withholding.  The Company is hereby
authorized to withhold from any consideration due under this Agreement the
amount of withholding taxes due any federal, state or local authority in respect
of such payment and to take such other action as may be necessary to satisfy all
Company obligations for the payment of such withholding taxes.

 

18.                               Recoupment.  To the extent required under
applicable laws, rules under any administrative or other judicial proceeding,
and regulations, the Company shall be entitled to recoup, and you shall be
required to repay, any payments or benefits pursuant to this Agreement.

 

YOU HAVE UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS AGREEMENT.  YOU
ARE ALSO ADVISED OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE YOU SIGN THIS
AGREEMENT.

 

YOU MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING
THE DAY YOU SIGN THIS AGREEMENT.  ANY REVOCATION WITHIN THIS PERIOD MUST BE
SUBMITTED, IN WRITING, TO · AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR
SEPARATION AND AGREEMENT, EFFECTIVE ·, ·.”  THE REVOCATION MUST BE PERSONALLY
DELIVERED OR SENT BY CERTIFIED MAIL OR RECOGNIZED OVERNIGHT CARRIER, TO · OR HIS
DESIGNEE, OR MAILED TO “FIFTH & PACIFIC COMPANIES, INC., 5901 WESTSIDE AVENUE,
NORTH BERGEN, NEW JERSEY 07047, ATTN:  ·” AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER YOU SIGN THIS AGREEMENT.  PAYMENTS OR OTHER
CONSIDERATION PROVIDED IN SECTION 2 OF THIS AGREEMENT SHALL NOT BE PROVIDED
UNTIL AT LEAST SEVEN (7) CALENDAR DAYS FOLLOWING THE DAY THIS AGREEMENT IS FULLY
EXECUTED.

 

5

--------------------------------------------------------------------------------


 

YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DO NOT RESTART OR AFFECT IN ANY MANNER THE LENGTH OF THE ORIGINAL CONSIDERATION
PERIOD.

 

YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS ASSOCIATE HAS OR MIGHT HAVE
AGAINST THE COMPANY RELEASED PARTIES.

 

The Company and you knowingly and voluntarily sign this as of the date(s) set
forth below:

 

[Executive]

Fifth & Pacific Companies, Inc.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

[Name]

 

 

 

 

[Title]

 

 

 

 

 

Date:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------
